Citation Nr: 0101854	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
condition.

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to service connection for bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issues of entitlement to service connection for a right 
elbow condition and for bilateral foot condition will be 
addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no evidence of any current left elbow 
disability.


CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a left elbow disability.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses for a 
left elbow condition.

In June 1997 the veteran filed his initial claim.  At that 
time he alleged he was entitled to service connection for a 
right elbow condition only.  A month later, he again 
submitted a formal claim, this time alleging entitlement to 
service connection for bilateral elbow condition.

During a July 1997 VA orthopedic examination, the objective 
findings indicate that the veteran had a full range of motion 
in his left elbow with no tenderness evident to palpation.  
He was not provided any relevant diagnosis.

VA treatment records, dating from June to September 1998, 
show no complaints, findings, treatment or diagnoses with 
regard to any left elbow condition.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The veteran has not presented any competent evidence that he 
currently has a left elbow condition.  In fact, all the 
medical evidence of record shows only right elbow complaints 
and no objective findings with regard to the left elbow.  
Although the veteran believes he currently has a left elbow 
condition as a result of service, he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he currently has a 
left elbow condition or alleged that there are any existent 
medical evaluations or treatment records indicating a current 
diagnosis.  Further, VA is required to provide VA medical 
examinations for compensation claims only in those cases 
where there is competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of 
disability.  Therefore, there is no further duty to assist 
the veteran with regard to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


ORDER

Service connection for a left elbow condition is denied.


REMAND

In October 2000, the Board received correspondence from the 
veteran indicating that he had recently undergone surgery on 
his left foot to remove a lump.  Copies of these relevant 
treatment records should be obtained and associated with the 
veteran's claims folder.

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

The veteran contends that he currently has a bilateral foot 
condition and a right elbow condition.  Service medical 
records indicate that he complained of foot trouble at the 
time of his January 1997 retirement medical examination.  He 
attributed his foot trouble to the wear and tear of army life 
but indicated that he had not seen a physician for the 
condition.  His feet were evaluated as normal at the time.  
One month later he complained of elbow pain.  He had injured 
his right elbow two weeks previously and reinjured it the 
night before he sought treatment.  He experienced medial pain 
with flexion and extension.  During the July 1997 VA 
orthopedic examination tenderness to deep palpation of the 
right elbow was noted.  No pathology of the feet was 
recorded.  VA treatment records, dating from June to 
September 1998, show ongoing complaints for bilateral foot 
and right elbow conditions.  In June 1998, he was diagnosed 
with bilateral plantar fibromatoses and with right elbow 
epicondylitis in July 1998.  Therefore, the Board finds that 
there is insufficient medical evidence of record for VA to 
make a decision on the claims.

The veteran should be provided VA orthopedic and podiatry 
examinations.  The United States Court of Claims for Veterans 
Appeals (Court) has held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  It should be determined whether any current 
bilateral foot and right elbow disabilities may be 
etiologically related to his service.  

In light of the foregoing circumstances, the veteran's claims 
are REMANDED to the RO for the following actions:


1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Topeka, Kansas, dated from 
September 1998 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA, service department or private, who 
may possess additional records pertinent 
to his claims.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran, which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for VA 
orthopedic and podiatry examinations.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiners for review prior to the 
examinations.  The orthopedist is 
requested to express an opinion as to the 
etiology of the veteran's right elbow 
disability, if present, and whether it is 
as likely as not that it is a result of 
the veteran's inservice injury.  The 
podiatrist should also provide an opinion 
as to the etiology of the veteran's 
current bilateral foot condition, and 
whether it is as likely as not that it is 
a result of the veteran's service.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



